Citation Nr: 0811823	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-13 971 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 determination by the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida.  


FINDINGS OF FACT

1.  It is as likely as not that the veteran's current 
bilateral hearing loss is the result of his service. 

2.  It is as likely as not that the veteran's current 
tinnitus is the result of his service. 


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is 
established.  38 U.S.C.A. 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

2.  Service connection for tinnitus is established.  
38 U.S.C.A. 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  

Importantly, the Court has also held that the regulation does 
not necessarily preclude service connection for hearing loss 
that first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
claimant who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The veteran stated in support of this claim that his hearing 
was damaged due to his time in service, during which he 
worked as a "powerman" for nearly two years, maintaining 
diesel-powered generators in an enclosed building with no 
means of ear protection or conservation.  The veteran worked 
as an electrician for his subsequent two years in service.

The evidence, including service personnel records (SPRs), 
supports the veteran's statements of time spent as a powerman 
with regular noise exposure and as an electrician.  The 
veteran's testimony is found to be very credible. 

The service medical records (SMRs) indicate no complaints of, 
or treatment for, hearing loss.  The separation examination 
indicates hearing at a normal level of 15/15 in both ears, 
providing limited evidence against this claim.

A medical note submitted by Dr. "F." indicates that he has 
treated the veteran regularly since November 1976.  At the 
veteran's first complete physical examination by Dr. F., the 
veteran began to complain of hearing loss attributed to his 
service, a complaint that continued throughout the years as 
Dr. F.'s patient.  Dr. F. opined that "there is no other 
cause that can be discerned for his hearing loss other than 
that of his work while in Armed Forces. ... I believe he has a 
legitimate reason to feel that his hearing loss is causally 
related to his time in the Armed Forces."  The Board finds 
that this medical opinion is entitled to some probative 
weight.

A private audiological evaluation was performed in December 
2003 at the First Coast Hearing Clinic in Palm Coast, 
Florida.  The examiner found the veteran to have constant 
high-pitched/hissing tinnitus, as well as mild sloping to 
moderate sensorineural hearing loss bilaterally.  The 
examiner opined that "the sensorineural component to this 
hearing loss and tinnitus are more likely than not to have 
been caused by excessive exposure to noise such as during 
[the veteran's] military career."  The Board finds that this 
medical opinion is entitled to some probative weight.  The 
examiner's opinion is consistent with the veteran's medical 
history.

A VA audiological evaluation was performed in June 2003.  The 
evaluation revealed bilateral, symmetrical, smoothly sloping, 
mild to severe sensorineural hearing loss, as measured by the 
VA standards stated above and explained in 38 C.F.R. § 3.385.  
The VA examiner was asked to provide an opinion based on the 
June 2003 evaluation.  In February 2004, the VA examiner 
opined that it was not possible for her to render an opinion 
as to the etiology of the hearing loss without resorting to 
conjecture.

In March 2006, the veteran was afforded an audiological 
evaluation with the same VA examiner, who again could not 
state a definitive opinion.  The examiner stated, "I cannot 
resolve this issue [of service connection for bilateral 
hearing loss] without resorting to mere speculation."  

In both the February 2004 and the March 2006 evaluations, the 
examiner cited a positive history of occupational noise as a 
relevant factor in determining the etiology of the veteran's 
hearing loss.  The veteran has stated that his post-service 
occupation did not in fact include noise exposure, as his 
work in the electrical field was in a supervisory, 
administrative capacity.  Again, the Board finds the 
veteran's testimony at the February 2008 hearing to be 
credible.

In April 2007, the VA examiner was asked to provide an 
opinion based on additional evidence submitted by the 
veteran, as well as the claims file.  The examiner opined 
"that the veteran's current hearing loss and tinnitus are 
less likely than not related to noise exposure during the 
military".  The Board finds that this medical opinion is 
entitled to some probative weight.

Because there is an approximate balance of positive and 
negative medical evidence, the benefit-of-the-doubt standard 
applies. 38 U.S.C.A. § 5107(b).  Reasonable doubt as to the 
origin of the veteran's bilateral hearing loss and tinnitus 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  
Accordingly, the appeal is granted.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


